Citation Nr: 1758164	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-14 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUES

1.  Entitlement to an effective date prior to January 29, 2010, for service connection of right foot disability to include the matter of whether there was clear and unmistakable error (CUE) in an August 25, 2008 rating decision which denied service connection for a right foot disability.

2.  Entitlement to additional temporary total evaluations prior to January 29, 2010 because of treatment for a service-connected right foot disability requiring convalescence.

3. Entitlement to an initial rating in excess of 10 percent for right foot condition, status post calcaneal osteotomy and posterior tibial tendon repairs, to include pes planus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from n August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In August 2017, the Veteran testified before the undersigned at a Board video conference hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his Board hearing, the Veteran and his representative raised the issue of whether there was CUE in an August 25, 2008 rating decision which denied service connection for a right foot disability.   The outcome of this issue potentially affects the issues of (1) entitlement to an effective date prior to January 29, 2010, for service connection of right foot condition; and (2) entitlement to additional temporary total evaluations prior to January 29, 2010 because of treatment for a service-connected right foot condition requiring convalescence.  Thus, that issue must be initially addressed prior to readjudication of the other two matters.  

With regard to the higher rating issue, the Veteran's right foot pes planus and plantar fasciitis have been rated together as 10 percent disabling.  At his Board hearing, the Veteran testified to various symptoms which were indicated to not be present on the most recent March 2016 VA examination, such as pain of the right foot including at a level which is accentuated on use; pain on manipulation of the right foot to include as accentuated; and characteristic callouses.  As such, the Veteran must be afforded a new VA examination.  The Board notes further that any examination should be in accordance with recent case law of the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158(2016) (holding "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities"; range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing), and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (holding that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right foot disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

The examiner should describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Range of motion testing in the following areas should also be accomplished: 
-Active motion;
-Passive motion;
-Weight-bearing; and
-Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

2.  Readjudicate the claims on appeal in light of all of the evidence of record.  The AOJ should specifically initially consider whether there was CUE in an August 25, 2008 rating decision which denied service connection for a right foot disability prior to readjudication of the remaining issues on appeal.  Then, if any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

